[Cite as McLaughlin v. Ohio Dept. of Transp., 2011-Ohio-1767.]

                                      Court of Claims of Ohio
                                                                         The Ohio Judicial Center
                                                                 65 South Front Street, Third Floor
                                                                            Columbus, OH 43215
                                                                  614.387.9800 or 1.800.824.8263
                                                                             www.cco.state.oh.us




KRISTINA MCLAUGHLIN

       Plaintiff

       v.

OHIO DEPARTMENT OF TRANSPORTATION

       Defendant

        Case No. 2010-11293-AD

Deputy Clerk Daniel R. Borchert


ENTRY OF DISMISSAL



        {¶ 1} On October 18, 2010, plaintiff, Kristina McLaughlin, filed a complaint
against defendant, Department of Transportation. On December 9, 2010, defendant
filed a motion to dismiss. In support of the motion to dismiss, defendant stated in
pertinent part:
        {¶ 2} “Upon investigation, it was discovered that Columbia Gas personnel were
repairing a gas line on SR 344 at the time of plaintiff’s incident. Plaintiff submitted
OSHP Accident Report #15-0781-15 and Trooper Sattler put in his report that Workers
from a private company that responded to repair the pothole stated that the pothole was
the responsibility of Columbia Gas because of the work they had recently done (See
Exhibit A). The location that plaintiff’s incident happened is at milepost 7.97 on SR 344.
A six-month maintenance history for pothole repair shows that ODOT had not been
working in this area in September 2010 (See Exhibit A).          As such, this section of
roadway is not within the maintenance jurisdiction of the defendant.”
        {¶ 3} Plaintiff has not responded to defendant’s motion to dismiss.
Case No. 2010-11293-AD                  -2-                                  ENTRY

         {¶ 4} Upon review, it appears Columbia Gas was the responsible party for the
damage-causing incident since they agreed that the damage was caused by their
negligence. Accordingly, defendant’s motion to dismiss is GRANTED, since defendant
had no maintenance responsibility with respect to this incident.    Plaintiff’s case is
DISMISSED. The court shall absorb the court costs of this case in excess of the filing
fee.




                                               ________________________________
                                               DANIEL R. BORCHERT
                                               Deputy Clerk

Entry cc:

Kristina McLaughlin                           Chester T. Lyman
5249 Woodville Road                           Department of Transportation
Leetonia, Ohio 44431                          1980 West Broad Street
                                              Columbus, Ohio 43223
DRB/laa
Filed 1/26/11
Sent to S.C. reporter 4/8/11